DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	Applicant’s response filed on September 12, 2022 has been entered. Claims 23-25, 31, 35-42, 44-46, 49, 51, 52, and 55 are pending and under examination. 

Response to Arguments
3.	Applicant’s arguments filed on September 12, 2022 have been fully considered.
	Priority 
	Applicant’s remarks on page 9 of the Remarks concerning the effective filing date of the application are acknowledged. Applicant does not present specific arguments concerning the effective filing date. The comments concerning the effective filing date have been repeated with modifications to address the claim amendments.
	Objections to the Substitute Specification
	Applicant argues that the objection concerning the format of the sequence identifiers should be withdrawn as 37 CFR 1.821(d) does not require a space after the colon (Remarks, pages 9-10). 
	This argument was persuasive. The objection has been withdrawn.
	Claim Objections
	Applicant argues that the objections to claims 23-25, 34, 37, 38, 44-46, 48, and 55 should be withdrawn in view of the claim amendments and also because the format of the sequence identifiers is, in fact, proper (Remarks, pages 10-11).
	This argument was persuasive. The objections have been withdrawn.
	Rejection of claims 23-25, 31, 34-44, 47-51, and 55 under 35 U.S.C. 101
	This rejection has been withdrawn as moot in view of the amendment to independent claim 23, from which claims 24, 25, 31, 34-44, 47-51, and 55 depend. More specifically, claim 23 has been amended to incorporate the subject matter of a claim, claim 48, that was not included in the rejection. Accordingly, the rejection has been withdrawn. 
Applicant’s arguments on pages 14-16 of the Remarks concerning the rejection have also been considered, but they are moot since the rejection has been withdrawn for the reason noted above. 
	Rejection of claims 36, 37, 41, 42, 44-46, and 48-52 under 35 U.S.C. 112(b)
	Applicant argues that the rejection should be withdrawn in view of the amendment (Remarks, page 12).
	This argument was persuasive. The rejection has been withdrawn. 
	Rejection of claim 50 under 35 U.S.C. 112(d)
	As noted by Applicant on page 13 of the Remarks, claim 50 was canceled in the response. The rejection has been withdrawn accordingly as it is now moot.
	Rejections of claims 23-25, 31, 34-42, 44-47, and 55 under 35 U.S.C. 103
	As noted by Applicant on page 13 of the Remarks, independent claim 23, which is the only independent claim, has been amended to incorporate the subject matter of a claim, claim 48, identified as being free of the prior art. The rejections have been withdrawn accordingly as they are no longer applicable. 
Priority
4.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Provisional Application No. 63/032,155, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. In particular, the ‘155 application fails to provide support for detecting the presence, absence and/or amount of BCTV in a Cannabis plant cultivar as recited in claim 23 since there is no disclosure in the ‘155 application of detecting this virus. There is also no disclosure in the prior-filed ‘155 provisional application concerning the use of non-overlapping probes as recited in amended independent claim 23. Accordingly, all of the pending claims, i.e., claims 23-25, 31, 35-42, 44-46, 49, 51, 52, and 55 have an effective filing date of May 28, 2021 (i.e., the filing date of prior-filed Application Serial No. 17/334,400).
Claim Objections
5.	Claim 23 is objected to because of the following informalities. The recitation “probe sequences” in lines 12 and 15-16 and of step (c) should be replaced with “probe sequence”.
	Claims 36, 37, and 41 are objected to because of the following informalities. Replacing “wherein the pathogen comprises” in line 2 of each claim with “wherein the pathogen is” is suggested because it is believed to be more accurate.
	Claim 38 is objected to because of the following informalities. Deleting the word “to” before “a complement thereof” in line 6 is suggested.
Claim 49 is objected to because of the following informalities. Deleting “a” before “variant” in the last line of the claim is suggested to more clearly link the variant recited in the last line of the claim to that recited in the first two lines.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 44-46 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Each of claims 44-46 has been amended to replace the previously recited “having” language with “comprising.”
Applicant’s response does not point to any particular portion(s) of the original disclosure as providing support for this change.
This change to claims 44-46 introduces new matter because there is nothing in the original disclosure that clearly indicates that Applicant contemplated the broader scope introduced by the open, “comprising” language. As discussed previously, the transitional phrase “having” can be open or closed depending on its use in the specification. See MPEP 2111.03 IV. As also discussed previously, the scope of “having” (i.e., whether the term is open or closed) could not be determined. Therefore, the amendment to replace “having” with “comprising” results in a clear scope change because the claims have moved from ambiguous scope with “having” to clearly open scope with “comprising.” Then, since there is no indication that open language was contemplated with respect to the recited sequences (i.e., longer sequences containing the recited oligonucleotides), it is clear that the change from “having” to “comprising” introduces new matter, and claims 44-46 are rejected accordingly.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 23-25, 31, 35-42, 44-46, 49, 51, 52, and 55 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 23 is indefinite because the reason for the presence of the last clause in the claim is unclear. This clause states that “the first polynucleotide probe sequence hybridizes to a subsequence of the pathogen.” This is already apparently required by the previous portions of the claim, though, which state that the Cq values measured for each of the polynucleotide probes is used to determine the presence, absence or amount of at least one amplicon generated from a pathogen nucleic acid. Restating this apparent requirement in the last clause of the claim creates uncertainty because it forces one to question whether the previous portion of the claim was incorrectly interpreted or if the last clause is simply redundant.
Claims 24, 25, 31, 35-42, 44-46, 49, 51, 52, and 55 are also indefinite since they depend from claim 23 and do not correct its indefiniteness issues. 
Claim 35 is also indefinite because it depends from a canceled claim.
Claim 44 is also indefinite because there is insufficient antecedent basis for “the subsequence….to which the polynucleotide primer pair optionally is capable of hybridizing.” This language appears in part (1)(i) and also in parts (2)(i) and (2)(ii). More specifically, claim 23, from which claim 44 depends, states that the primers must hybridize to a subsequence. That is, hybridization is not optional in claim 23. Accordingly, a lack of antecedent basis exists for the aforementioned language in claim 44.
Claims 44 and 46 are also further indefinite because it is not clear whether “the polynucleotide probe sequence,” which is recited in part (1)(iii) of claim 44 and in lines 2-3 of claim 46, refers to “the first polynucleotide probe sequence” in claim 23 or “the non-overlapping polynucleotide probe sequence” in claim 23. 

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 35, 44, and 46 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 35 depends from claim 34, which has been canceled. 35 U.S.C. 112(d) states that a proper dependent claim “shall contain a reference to a claim previously set forth.” Since claim 35 depends from a canceled claim, it fails to comply with 35 U.S.C. 112(d).
Claim 44 depends from claim 23 and fails to further limit that claim because it only sets forth optional requirements. That is, claim 44 does not require the pathogen to be HpLVd, BCTV, or both pathogens, nor does the claim further limit the subsequence to be amplified or the oligonucleotides used in the method. In short, the newly introduced “optionally” language causes the claim to only set forth optional requirements, which causes the claim to not be further limiting.
Claim 46 depends from claim 44 and fails to further limit that claim because not all of the options are further limiting. More specifically, the “optionally” language in the first option for the probe causes the claim to not be further limiting when that option is selected. In other words, when the method of claim 44 amplifies subsequence (w), nothing additional is required by claim 46. Accordingly, claim 46 is not further limiting.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. 
	
Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

10.	Claims 23-25, 31, 35-37, 41, 42, 44-46, 49, 51, 52, and 55 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23-27, 31-40, and 43-56 of copending Application No. 17/334,400 (reference application).1 Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘400 application overlap in scope with the instant claims and teach or suggest all of their limitations.
	The instant claims are drawn to a method for detecting the presence, absence or amount of at least one pathogen selected from HpLVd and BCTV in a Cannabis cultivar. The method comprises amplification and qPCR. The qPCR uses multiple probes to detect the presence, absence or amount of the pathogen.
	The claims of the ‘400 application overlap in scope with the instant claims since they are also drawn to a method for detecting the presence, absence or amount of at least one pathogen in a plant cultivar, which may be Cannabis. See, e.g., claims 23, 26, 27, 31-34, and 46.
	As to the instant claims 23-25, 35-37, 41, and 42, their limitations are recited in claims 23-27, 31, 47, and 50-56 of the ‘400 application. Thus, these claims are not patentably distinct from the claims of the ‘400 application.
	The limitations of the instant claim 31 are recited in claims 44, 45, and 47-49 of the ‘400 application. Thus, this claim is not patentably distinct from the claims of the ‘400 application.
	The limitations of the instant claims 44-46 are recited in claims 44-46 and 53-56 of the ‘400 application. Thus, these claims are not patentably distinct from the claims of the ‘400 application.
	The limitations of the instant claims 49, 51, and 52 are recited in claims 35, 36, 38, and 39 of the ‘400 application. Thus, these claims are not patentably distinct from the claims of the ‘400 application. 
	Lastly, as to the instant claim 55, the claims of the ‘400 application do not state that the method is practiced using a plurality of Cannabis plant cultivars, but this would have been an obvious modification. As noted above, the claims of the ‘400 application recite detecting the presence, absence or amount of at least one pathogen in a plant cultivar, which may be a Cannabis cultivar. The ordinary artisan would have recognized that this method could be applied to any desired number of cultivars to achieve the goal of pathogen detection in multiple cultivars. Thus, the instant claim 55 is not patentably distinct from the claims of the ‘400 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

11.	Claims 38-40 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 23-27, 31-40, and 43-56 of copending Application No. 17/334,400 (reference application) in view of VanGuilder et al. (BioTechniques 2008; 44: 619-626; cited previously) and further in view of Weller et al. (Applied and Environmental Microbiology 2000; 66: 2853-2858; cited previously).2
	As discussed above, the instant claims 23-25, 31, 35-37, 41, 42, 44-46, 49, 51, 52, and 55 are not patentably distinct from claims 23-27, 31-40, and 43-56 of the ‘400 application.
	The claims of the ‘400 application do not teach or suggest the limitations recited in the instant claims 38-40, but VanGuilder teaches that qPCR methods can advantageously include measurement of a housekeeping gene as an endogenous control and also teaches that beta-actin, GAPDH, and tubulin “are commonly used [for this purpose] since they are ubiquitously expressed in cells and tissues” (page 624). 
VanGuilder does not teach amplifying a conserved or housekeeping gene in the context of the instant claims 38-40, which require amplification of a housekeeping gene from the plant genome (i.e., the Cannabis genome) in a method that also comprises amplification of pathogen nucleic acid, but Weller describes a method for detecting a plant pathogen that also includes amplification of a housekeeping gene from the plant genome as an internal positive control (see, e.g., page 2854).
	Prior to the effective filing date of the claimed invention, it would have been prima facie obvious for the ordinary artisan to additionally amplify and detect a housekeeping gene from Cannabis (e.g., beta-actin, GAPDH, or tubulin as disclosed in VanGuilder) when practicing the method suggested by the claims of the ‘400 application. VanGuilder and Weller provide motivation to do so by teaching that such amplification can serve as an internal control for an amplification reaction, and Weller further teaches that such an internal control is useful in amplification methods, such as the claimed methods and those of the ‘400 application, that are designed to detect a pathogen in a nucleic acid sample isolated from a potentially infected plant. The ordinary artisan would have had a reasonable expectation in view of the guidance provided in VanGuilder and Weller. Thus, the instant claims 38-40 are not patentably distinct from the claims of the ‘400 application in view of VanGuilder and Weller. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
12.	No claims are currently allowable. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Bertagna whose telephone number is (571)272-8291. The examiner can normally be reached 8-5, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANGELA M. BERTAGNA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The claims of the ‘400 application contain a numbering error since two different claims are numbered as “claim 46.” For this reason, the ‘400 application actually contains 56 claims.
        2 The claims of the ‘400 application contain a numbering error since two different claims are numbered as “claim 46.” For this reason, the ‘400 application actually contains 56 total claims.